                     Case:20-80016-swd            Doc #:51 Filed: 12/29/2020          Page 1 of 1

Form NTCDSMS (02/16)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                         Case Number 20−00325−swd
         Interlogic Outsourcing,
         Inc.                                                            Adv. Pro. No. 20−80016−swd
                                                       Debtor
         Universal Credit                                                Chapter 11
         Services, Inc.
                                                                         Honorable Scott W. Dales
                                                      Plaintiff
         Interlogic Outsourcing,
         Inc.
         KeyBank National
         Association
         Does 1−10; jointly and
         severally
                                                   Defendant



               NOTICE OF INTENTION TO DISMISS AND CLOSE ADVERSARY
                       PROCEEDING FOR LACK OF PROGRESS

On January 28, 2020 , Plaintiff commenced the above−captioned adversary proceeding. The Court takes
judicial notice from its records that there has been no apparent activity with respect to this adversary
proceeding. Therefore, dismissal of the same for lack of progress may be appropriate.

Each of the parties shall have twenty−one (21) days from the service of this notice to file with the Court a
written request to keep this case open. Any such request shall include an explanation why there has been
no apparent activity with respect to this adversary proceeding together with the reasons why the adversary
proceeding should not be dismissed. If a timely request is filed, the Court will not dismiss the case;
however, the Court itself may schedule a status conference and issue such other orders as it deems
necessary to ensure that satisfactory progress will be made towards concluding the adversary proceeding.
If, however, a timely request is not filed, then the Court may dismiss the adversary proceeding without a
hearing and without any further notice.




                                                                  Michelle M. Wilson
                                                                  CLERK OF BANKRUPTCY COURT



Dated: December 29, 2020                                          /S/
                                                                  D. Roundtree
                                                                  Deputy Clerk
Service Date: December 29, 2020
